Fish, J.
Where the judge of a county court rendered a judgment that an affidavit of illegality, filed to arrest the further proceeding of an execution issued upon the foreclosure of a chattel mortgage, had been withdrawn at a prior term of the court, the effect of such ruling was to dismiss the illegality proceeding and take the case out of court, so that *808nothing was left which could properly be tried by a jury on appeal. Consequently certiorari was the exclusive remedy. Humphries v. Blalock, 100 Ga. 404; Toole v. Edmondson, 104 Ga. 776; Howell v. Allen, 106 Ga. 16.
Argued March 12, —
Decided April 5, 1900.
Appeal. Before Judge Reese. Elbert superior court. March term, 1899.
A. G. McCurry, W. L. Hodges, and T. L. Adams, for plaintiff in error. J. N. Worley and J. P. Shannon, contra.

Judgment affirmed.


All the Justices concurring.